The findings of neglect and derivative neglect are supported *412by a preponderance of the evidence showing that respondent posed an imminent danger of harm to Giovanni (see Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]; Matter of Joshua R., 47 AD3d 465 [2008], lv denied 11 NY3d 703 [2008]). A hospital clerk testified that she saw respondent forcefully shake the two-week-old Giovanni like a rag doll, that respondent told her he had been feeding the infant bananas, and that respondent called the baby the devil. Giovanni’s mother also testified that respondent fed the infant bananas and referred to him as a “devil child.” Petitioner was not required to demonstrate actual harm to the infant (see Matter of Pedro C. [Josephine B.J, 1 AD3d 267 [2003]). Respondent’s conduct reflects so flawed an understanding of the duty to protect one’s children from harm as to present a substantial risk of harm for any child in his care (see Joshua R., 47 AD3d at 466). Concur — Gonzalez, EJ., Andrias, DeGrasse, Richter and Abdus-Salaam, JJ.
Motion to be relieved as counsel denied.